Citation Nr: 0100301	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for a chronic lung condition 
with shortness of breath and dyspnea from September 25, 1995?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel 


INTRODUCTION

The veteran served on active duty from January 1974 to 
August 1977.  

This appeal arises from a November 1995 rating decision of 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
chronic lung condition with shortness of breath (SOB) and 
dyspnea.  This claim was remanded in June 1997 and 
September 1999, for further development.   

Since the present appeal is from the initial rating decision 
the rule announced in Francisco v. Brown, 7 Vet. App. 55 
(1994) (which states that it is the present level of 
disability that is of primary concern in the assignment of 
disability evaluations) does not apply.  Instead, separate 
ratings -- i.e. "staged ratings" -- are potentially 
assignable for different periods of time as warranted by the 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Despite the assignment of a 30 percent for part of the period 
since September 25, 1995, the effective date of the original 
service connection award, the appeal remains before the Board 
by virtue of the decision of the United States Court of 
Appeals for Veterans Claims (Court) holding that a rating 
decision issued after a notice of disagreement which grants 
less than the maximum rating available does not "abrogate the 
pending appeal."  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The effect of the RO's April 2000 award of a 30 percent 
rating has been to create "staged ratings," one at 10 percent 
for the period from September 25, 1995 to December 19, 1999, 
the other for 30 percent covering the period since December 
20, 1999.  


FINDINGS OF FACT

1.  During the period between September 25, 1995, and July 
22, 1997, the veteran's service-connected respiratory 
disorder was not more than moderate in severity; and it was 
not manifested by either a FEV-1 of 56 to 70 percent 
predicted, a FEV-1/FVC of 56 to 70 percent, a DLCO (SB) 56 to 
65 percent predicted, or by a need for daily inhalation, oral 
bronchodialator therapy or inhalational anti-inflammatory 
mediation. 

2.  Effective July 23, 1997, the appellant's service 
connected respiratory disorder necessitated the daily use of 
inhalers.

3.  From July 23, 1997, the appellant's service connected 
respiratory disorder has not been manifested by a FEV-1 of 40 
to 55 percent predicted, a FEV-1/FVC of 40 to 55 percent, the 
need for at least monthly visits to a physician for required 
care of exacerbations, the need for intermittent (at least 
three per year) courses of systemic corticosteroids, a DLCO 
(SB) of 40 to 55 percent of that predicted, a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), or by evidence of a severe disability with severe 
productive cough and dyspnea on slight exertion and PFT 
indicative of a severe ventilatory impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a chronic lung condition with shortness of breath 
and dyspnea from September 25, 1995 to July 22, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.97 Diagnostic Codes 
6600, 6600, 6602 (1996) (2000).  

2.  The schedular criteria for a 30 percent evaluation for a 
chronic lung condition with SOB and dyspnea from July 23, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.97 Diagnostic Codes 
6600, 6600, 6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that it is satisfied that all 
relevant facts have been properly developed.  The appellant 
has undergone multiple VA examinations in connection with 
this claim.  Private medical records from May 1993 were 
received from Grand Valley Hospital.  The claim has been 
remanded on two occasions in an effort to complete the file.  
The record is now complete; there is no further obligation to 
assist the veteran in the development of his claim as 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

In a rating decision of November 1995, the RO granted service 
connection for chronic lung condition with SOB and dyspnea, 
and assigned a 10 percent evaluation effective from 
September 25, 1995.  On October 7, 1996, after the current 
appeal had commenced and was in pending status, Diseases of 
the Trachea and Bronchi, (Diagnostic Codes Code 6600-6604) 
were revised and new rating criteria went into effect.  The 
United States Court of Appeals for Veterans Claims has held 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will be applied.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The RO continued to rate the 
veteran's disability at 10 percent under the old and new 
criteria until a rating decision of April 26, 2000, when the 
evaluation was increased to 30 percent, under the new 
criteria of Diagnostic Code 6602, effective 
December 20, 1999.  The RO has considered all of the evidence 
of record, as required by Fenderson.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for chronic lung condition with SOB 
and dyspnea, presently rated under Diagnostic Code 6602 for 
bronchial asthma under the new criteria in effect since 
October 7, 1996.  This disability is evaluated as 30 percent 
disabling, effective December 20, 1999.  The evaluation of 
10 percent is still in effect for the period of 
September 25, 1995 to October 6, 1996 under the old criteria 
for bronchitis and 10 percent from October 7, 1996 to 
December 19, 1999, under the old or new criteria.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The veteran underwent a VA  medical examination in 
October 1995.  He complained of SOB, dyspnea on exertion, and 
easy fatigue.  He also stated that he contracted upper 
respiratory infections easily.  Physical examination revealed 
that the veteran was in slight respiratory distress with 
slightly audible wheezing.  Examination of the lungs by 
auscultation showed some bronchial wheezing, but the lungs 
were otherwise clear to auscultation.  The disease appeared 
to be active.  Pulmonary function test (PFT) showed minimal 
obstructive lung defect.  Airway obstruction was confirmed by 
the decrease in flow rate at peak flow and flow at 25, 50, 
and 75 percent of the flow volume curve.  

In the veteran's notice of disagreement, he complained about 
his chronic lung condition.  He stated that it took him at 
least one hour every morning coughing up "stuff" and that 
throughout the day, he was coughing "stuff" out of his 
lungs.  

In March 1996, the veteran submitted private medical records 
dated May 1993, relating emergency treatment at the Grand 
Valley Hospital.  He was seen with complaints of wheezing.  
Physical examination revealed expiratory and inspiratory 
wheezing, and a harsh barking cough.  His condition improved 
with treatment from a hand held nebulizer.  He was told to 
use the medical therapy as directed and to return if needed.  
The diagnosis was bronchitis, rule out allergic component.  

Pursuant to the Board's June 1997 remand, the veteran 
underwent a VA examination on July 23, 1997.  He complained 
that he was always wheezing, always out of breath, and he 
found it hard to breathe at night.  He stated that he had to 
sleep on three pillows at night and after developing SOB at 
night, he had to get up and sit or stand for 10 to 15 
minutes.  He did not describe a chronic cough and was on no 
medication for any pulmonary disease.  He denied any history 
of pneumonia, although he related that he had occasional 
upper respiratory tract infections.  Physical examination 
revealed the veteran had auditory breathing in that you could 
hear air going through his nasal passages, but it was not 
true wheezing.  He denied obstructive nasal symptoms.  He had 
no cyanosis or clubbing.  He had no jugular vein distention 
in the neck.  His chest revealed an old tracheostomy scar 
that was well-healed and non tender.  On auscultation, no 
wheezes or rhonchi were heard.  The lungs were clear 
throughout.  Chest X-ray revealed no active cardiopulmonary 
disease.  PFT revealed FVC was 92 percent of predicted; and 
FEV1 was 79 percent of predicted.  These findings were pre 
bronchodilator.   The diagnostic impression was pulmonary 
symptoms compatible with moderately severe chronic 
obstructive pulmonary disease.  The examiner indicated that 
while the veteran had chronic lung disorder with SOB he did 
not require treatment.  His symptoms were compatible with a 
moderate loss of exertional activities, secondary to dyspnea 
on exertion.  

Pursuant to the Board's September 1999 remand, the veteran 
underwent another VA examination in December 1999.  It was 
noted that the veteran did not have asthma, but he wheezed a 
lot.  He had a cough that was productive of a gray-yellow 
sputum, but hemoptysis and anorexia were denied.  He was 
taking Aerobid inhaler two puffs, twice daily.  He did not 
use oxygen.  He was noted to possibly have paroxysmal atrial 
tachycardia (PAT) which interfered with his breathing.  He 
had not been to the emergency room with SOB.  He was seen at 
a clinic because he could not breathe.  He was able to walk a 
couple of miles very slowly.  He could climb two flights of 
stairs slowly but this caused wheezing.  

Physical examination showed that the veteran's lungs had more 
rhonchi than wheezes but there were a few wheezes.  His heart 
had regular rate and rhythm.  PFT showed that no obstructive 
lung defect was indicated by the FEV1/FVC ratio.  FEV-1 was 
78 percent of predicted.  Since the vital capacity was 
79 percent of that predicted, an additional restrictive lung 
defect could not be excluded by spirometry alone.  The PFT 
was interpreted as an insignificant response to 
bronchodilator.  The examiner opined that the veteran made a 
good effort on PFT, but a cough was present on every maneuver 
and he almost passed out during post treatment FVC test.  The 
diagnosis was chronic bronchitis as a manifestation of 
chronic obstructive pulmonary disease (COPD).  The examiner 
reported that he reviewed the entire claims file.  

In March 2000, the veteran underwent an additional PFT.  
There was a minimal obstructive lung defect.  The airway 
obstruction was confirmed by the decrease in flow rate at 
peak flow at 50 and 75 percent of the flow volume curve.  
Findings were FEV-1 was 76 percent of predicted and DLCO was 
108 percent of predicted.  An obstructive lung defect was 
confirmed by an increased respiratory volume.  Diffusion 
capacity was within normal limits.  The veteran had good 
effort but audible wheeze was noted with inhaling during 
testing and complaints of dizziness after post treatment FVC 
maneuver. 

At an April 2000 VA examination the veteran reported constant 
shortness of breath, being able to slowly walk one mile, but 
having shortness of breath while climbing stairs.   He 
reported using an inhaler twice daily and having a productive 
cough.  Anorexia, hemoptysis, and the use of home oxygen were 
denied.  Physical examination disclosed a few wheezes and 
rhonchi, but fewer than those heard on the previous 
examination.  Pulmonary function studies showed a minimal 
obstructive defect, and the examiner opined that the 
appellant had a mild to moderate lung disorder.

The veteran's lung disorder is rated by analogy under 
Diagnostic Code 6602 to bronchial asthma.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.  

On October 7, 1996, after the current appeal had commenced, 
Diagnostic Code 6600, the rating criteria under the code that 
this disability was rated under from September 25, 1995 to 
December 19, 1999, and Diagnostic Code 6602, the current 
diagnostic code, were revised and new rating criteria went 
into effect.  The Court has held where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The old rating criteria for Diagnostic Code 6660 indicated 
that in order to warrant a 10 percent evaluation, the 
disability must be moderate in degree, with considerable 
night or morning cough, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent evaluation was 
assigned for a moderately severe disorder with a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and evidence of beginning chronic 
airway obstruction.  For severely disabling symptoms a 
60 percent evaluation was in order for a disorder with a 
severe productive cough and dyspnea on slight exertion and 
PFT indicative of a severe ventilatory impairment.  

The new rating criteria for Diagnostic Code 6600, indicates 
that a 10 percent evaluation is warranted where PFT revealed 
a FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; or DLCO (SB) of 66 to 80 percent predicted.  
A 30 percent evaluation is warranted for FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted.  In order to warrant 
a 60 percent evaluation, the PFT must show FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

The new rating criteria for Diagnostic Code 6602, indicates 
that a 10 percent evaluation is warranted where PFT show FEV-
1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or daily inhalation or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  In 
order to warrant a 60 percent evaluation, the PFT must show 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

In this case, the clinical record shows that between 
September 25, 1995, and July 22, 1997, an evaluation in 
excess of 10 percent is not in order.  In this regard, at no 
time during this term did the appellant show PFT studies 
revealing a FEV-1 of 56 to 70 percent predicted, or an FEV-
1/FVC of 56 to 70 percent.  Moreover, neither daily 
inhalation, oral bronchodilator therapy, nor inhalational 
anti-inflammatory medication is not shown to have been 
needed.  Further, applying the old criteria to this term the 
record does not show evidence of the beginning of a chronic 
airway obstruction, or rales throughout the chest.  As such, 
an evaluation in excess of 10 percent for the period from 
September 25, 1995, and July 22, 1997 is not in order.

Beginning with the VA examination conducted on July 23, 1997, 
however, the record does show that the appellant requires the 
daily use of inhalers.  As a 30 percent evaluation is 
warranted under the new version of Diagnostic Code 6602 when 
daily inhaler therapy is warranted, an increased evaluation 
to 30 percent is in order from July 23, 1997.  38 C.F.R. § 
4.97, Diagnostic Code 6602.

An evaluation in excess of 30 percent is not, however, 
warranted under any version of the schedule.  In this regard, 
no PFT study has revealed a FEV-1 of 40 to 55 percent 
predicted, a FEV-1/FVC of 40 to 55 percent, the need for 
monthly visits to a physician for required care of 
exacerbations, or the need for systemic corticosteroids at 
least thee times per year.  Moreover, neither a DLCO (SB) of 
40 to 55 percent of that predicted, nor a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) is shown.  Finally, the veteran's respiratory disorder 
is not shown to be severely disabling, with severe productive 
cough and dyspnea on slight exertion and PFT indicative of a 
severe ventilatory impairment.  

Accordingly, a 30 percent evaluation for a chronic lung 
condition with shortness of breath and dyspnea, and not more, 
is in order for the period beginning July 23, 1997.   

In reaching this decision the Board acknowledges that a 
DLCO(SB) score was not specifically secured during any VA 
examination.  The DLCO(SB) is designed to measure the 
diffusion capacity of the lung for carbon monoxide by the 
single breath method.  Specifically, it measures the transfer 
of a diffusion-limited gas (carbon monoxide) across the lung 
alveolocapillary membrane in a single breath.  Significantly, 
however, the examiner in March 2000 specifically found the 
appellant's diffusion capacity for the transfer of carbon 
monoxide to be within normal limits.  As the appellant has 
not presented any competent evidence to the contrary, or that 
he warrants a higher rating based on a DLCO(SB) study the 
Board finds that the multiple VA medical examinations are 
sufficiently complete to permit this Board to reach the 
merits of this case.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, except to the extent 
that a 30 percent rating is warranted for the time period 
specified, the preponderance of the evidence is against the 
appellant's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for the period from 
September 25, 1995, to July 22, 1997 is denied.

A 30 percent evaluation, and no more, for a chronic lung 
condition with SOB and dyspnea since July 23, 1997, is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

